                                               Case 2:19-cv-00373-APG-NJK Document 199
                                                                                   198 Filed 03/01/21
                                                                                             02/26/21 Page 1 of 2



                                   1         PATRICK H. HICKS, ESQ., Bar # 04632
                                             KELSEY E. STEGALL, ESQ., Bar # 14279
                                   2         LITTLER MENDELSON, P.C.
                                             3960 Howard Hughes Parkway
                                   3         Suite 300
                                             Las Vegas, NV 89169-5937
                                   4         Telephone:     702.862.8800
                                             Fax No.:       702.862.8811
                                   5         Email: phicks@littler.com
                                                    kstegall@littler.com
                                   6
                                             Attorneys for Defendants
                                   7         SBARRO, LLC dba SBARRO PIZZA, SBARRO, INC. dba
                                             SBARRO PIZZA
                                   8

                                   9

                              10                                             UNITED STATES DISTRICT COURT

                              11                                                    DISTRICT OF NEVADA

                              12
                                             SANDRA M. MEZA-PEREZ,
                              13
                                                                Plaintiff,                        Case No. 2:19-cv-00373-APG-NJK
                              14
                                             vs.                                                  PROPOSED STIPULATION AND
                              15                                                                  ORDER TO EXTEND TIME TO FILE
                                             SBARRO LLC dba SBARRO PIZZA, a                       JOINT PRETRIAL ORDER
                              16             foreign limited liability company, SBARRO,
                                             INC. dba SBARRO PIZZA, a foreign                     [SECOND REQUEST]
                              17             corporation, ZACHARY CEBALLES, an
                                             individual , EFRAIN HERNANDEZ, an
                              18             individual, and JESUS ALATORRE, an
                                             individual,
                              19
                                                                Defendants.
                              20

                              21                    Defendants SBARRO LLC dba SBARRO PIZZA, SBARRO, INC. dba SBARRO PIZZA, and

                              22             ZACHARY CEBALLES (collectively herein as “Defendants”), and Plaintiff, SANDRA M. MEZA-

                              23             PEREZ (“Plaintiff”), by and through their respective counsel of record, hereby stipulate and agree to

                              24             extend the time for parties to file the Joint Pretrial Order, currently due on March 1, 2021, by 2 weeks,

                              25             up to and including March 15, 2021.

                              26                    The parties require this extension in needing additional time to prepare the information

                              27             necessary to include in the Joint Pretrial Order. Specifically, Plaintiff’s counsel recently moved offices

                              28             and had technical difficulties with accessing their databases during this time, including the Joint
L IT T LE R ME N DE LS O N , P .C .
           At to r n e y s At L a w
  3 9 6 0 Ho wa r d H ug h e s Pa r k wa y
                 Su i te 3 0 0
    L a s Ve ga s , N V 89 1 69 - 59 3 7
             7 0 2 . 86 2 . 88 0 0
                                                Case 2:19-cv-00373-APG-NJK Document 199
                                                                                    198 Filed 03/01/21
                                                                                              02/26/21 Page 2 of 2



                                   1         Pretrial Order. As such, the parties stipulate for the extension in order to finalize and provide the Joint

                                   2         Pretrial Order to the Court.

                                   3                  This extension is made in good faith and not for the purpose of undue delay.

                                   4         Dated: February 26, 2021                           Dated: February 26, 2021
                                   5

                                   6         /s/ Hardeep Sull                                    /s/ Kelsey Stegall
                                             HARDEEP SULL, ESQ.                                  PATRICK H. HICKS, ESQ.
                                   7         SULL & ASSOCIATES, PLLC                             KELSEY STEGALL, ESQ.
                                                                                                 LITTLER MENDELSON, P.C.
                                   8
                                             Attorney for Plaintiff
                                   9         SANDRA M. MEZA-PEREZ                                Attorneys for Defendants
                                                                                                 SBARRO, LLC dba SBARRO PIZZA,
                              10                                                                 SBARRO, INC. dba SBARRO PIZZA
                              11             Dated: February 26, 2021                            Dated: February 26, 2021
                              12

                              13             /s/ John M. Samberg__________________               /s/ Patrick N. Chapin
                                             BRADLEY S. SCHRAGER, ESQ.                           PATRICK N. CHAPIN, ESQ.
                              14             JOHN M. SAMBERG, ESQ.                               PATRICK N. CHAPIN, LTD.
                                             JORDAN J. BUTLER, ESQ.
                              15             WOLF, RIFKIN, SHAPIRO, SCHULMAN &                   Attorney for Defendant ZACHARY
                              16             RABKIN, LLP                                         CEBALLES

                              17             Attorneys for Plaintiff
                                             SANDRA M. MEZA-PEREZ
                              18

                              19

                              20                                                             ORDER

                              21                                                            IT IS SO ORDERED.
                              22
                                                                                            Dated: _____________________,
                                                                                                   March 1, 2021          2021.
                              23

                              24

                              25                                                            _______________________________________
                                                                                                            DISTRICT JUDGE
                                                                                            UNITED STATES MAGISTRATE     JUDGE
                                             4836-4791-8046.1 099156.1001
                              26
                              27
                              28
L IT T LE R ME N DE LS O N , P .C .
           At to r n e y s At L a w
  3 9 6 0 Ho wa r d H ug h e s Pa r k wa y
                                                                                               2.
                 Su i te 3 0 0
    L a s Ve ga s , N V 89 1 69 - 59 3 7
             7 0 2 . 86 2 . 88 0 0
